Citation Nr: 0007080	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for orchitis of the 
right testicle.

2.  Entitlement to service connection for status post left 
testicle torsion and eventual orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices in Newark, New 
Jersey and St. Petersburg, Florida, which denied the benefits 
sought on appeal.  

The veteran appealed a February 1993 rating decision of the 
Newark Regional Office, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for orchitis of the right testicle.  That rating 
decision was based on a determination that new and material 
evidence had not been submitted since a final rating decision 
of October 1966, which had denied service connection for 
postoperative residuals of epididymitis with orchitis of the 
right testicle .    

The Board remanded the case in a September 1995 decision.  In 
that Board decision, the Board noted that after the October 
1966 rating decision, the veteran had filed a timely notice 
of disagreement as to the denial of service connection.  The 
Board determined, however, that the Newark Regional Office 
had not provided the veteran a statement of the case or Form 
1-9.  On the basis that there was a due process deficiency, 
the Board determined that there was no prior final 
adjudication of the veteran's claim for service connection.  
Consequently, the claim that was the  subject of the October 
1966 rating decision was not finally adjudicated and was a 
pending claim.  On this basis, the Board remanded the pending 
claim for de novo review based on all of the evidence of 
record.  

Subsequently, the veteran's claims file was transferred to 
the St. Petersburg, Florida Regional Office (RO), which in a 
March 1997 rating decision denied a new claim, of entitlement 
to service connection for status post left testicle torsion 
and eventual orchidectomy.  The veteran appealed that claim.  
The RO has returned the case to the Board for further 
appellate review of both issues.   


FINDINGS OF FACT

1.  The veteran's orchitis of the right testicle was clearly 
and unmistakably present prior to service.

2.  The veteran has not presented competent evidence that his 
pre-existing orchitis of the right testicle underwent a 
permanent increase in severity during service. 

3.  There is no competent evidence of a nexus between the 
veteran's status post left testicle torsion and eventual 
orchiectomy, and his period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for orchitis 
of the right testicle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for status 
post left testicle torsion and eventual orchiectomy is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a 
pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Regulations 
provide that a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural  progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) 
(1999).  In deciding a claim based on aggravation, after 
having determined the presence of a pre-existing condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1999).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
as induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238 (1994).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  In cases involving 
aggravation of a preexisting disability, competent evidence 
that the disability was aggravated by service is required in 
order to well ground the claim. See Epps, supra; see also 
Heuer and Grottveit, both supra.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In addition, as with all claims for service 
connection, the nexus requirement also applies.  That is, in 
cases of claimed inservice aggravation, there must be 
competent evidence of a nexus between a current disorder and 
the inservice aggravation of that disorder.  Gonzales v. 
West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) (citing 
Caluza, supra).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of the veteran's service medical records reveals 
that at the time of the veteran's pre-induction medical 
examination in December 1964, the genitourinary system was 
found to be "normal," and no genitourinary system disorders 
were noted.  However, the Board finds that, despite the lack 
of a notation of a genitourinary system disorder on this 
entrance examination, which raises the presumption of 
soundness, clear and unmistakable evidence exists which 
indicates that a genitourinary system disorder existed prior 
to service.  First, during that initial examination, the 
veteran reported a history that in 1961 he received a kick to 
the right testicle, which was injured and for which he 
received hospital treatment at that time.  

Second, when he was first seen for complaints of pain to the 
testicles in March 1965, the veteran reported a preexisting 
testicle condition, for which he had been hospitalized three 
years before with an enlarged, painful testicle after an 
injury, with pain since.  The report of that treatment, as 
well as other reports of treatment during service, noted that 
the condition existed prior to service or note a history of 
pre-service injury to the right teste.  A May 1965 separation 
examination report contains a medical history indicating that 
the veteran had pain in the right testicle and surrounding 
area; and that he had been injured about three years before 
by a blow to the testicle.  The examination report noted that 
the veteran had pain referable to the male genital organs, 
right orchialgia, etiology undetermined, moderate, and 
unchanged; and that this was not incurred in the line of 
duty, and preexisted service.  

The Board finds that, based on this record of evidence, the 
veteran's right testicular disorder clearly and unmistakably 
existed prior to his entry into active duty, and is therefore 
not entitled to the presumption of soundness as to that 
disorder.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

It must next be determined whether the veteran's pre-existing 
right testicular  disorder was aggravated by service.  When a 
condition is properly found to have been pre-existing, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a pre-existing 
injury or disease will be considered aggravated by active 
service where there is an increase in the disability during 
such service, unless there is a specific finding that the 
increase in the disability is due to the natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

When the veteran was first seen during service in March 1965 
for complaints of pain to the testicles, he reported that he 
had fallen down stairs three days before and had pain in the 
right testicle.  As noted above, that report indicated that 
the veteran had a preexisting testicle condition, for which 
he had been hospitalized three years before with an enlarged, 
painful testicle after an injury, with pain since.  On 
physical examination, the right testicle was tender, and the 
veteran had a bruised right thigh.  

During a requested urology clinic consultation three days 
later in March 1965, the veteran reported that he had been 
kicked in the testicle three years before, with dull ache 
since; and that he had slipped and fell lately, and had a 
little more pain and some dysuria.  On examination, there was 
tenderness of the right epididymis, no testicular pain, and 
the prostrate was boggy and tender.  The impression was mild 
right epididymitis.  

The veteran was seen two more times in March 1965 for 
complaints of continued pain and discomfort to the testicles.  
In early April 1965, he was seen for similar complaints of 
persistent discomfort and tenderness of the right epididymis.  
At that time, the examiner opined that the veteran had a mild 
problem and was over emphasizing his difficulties.  The 
examiner planned to inject procaine and see the response.  

Service medical records show that in mid-April 1965, the 
veteran was seen twice in one day, once by the urology clinic 
and later on an emergency basis.  During the urology clinic 
visit, the veteran reported discomfort all of the time.  The 
veteran reported a long history of pain to the posterior 
testicle. No hernia was evidenced.  The record of treatment 
indicated that the cord was injected with Xylocaine, with 
noted relief of pain distal to the right of the injection, 
but persisting pain in the groin.  The record indicates that 
the veteran signed an authorization for administration of 
anesthesia at that time, which on the form was written as 
"injection of anesthetic above the right testes."  The word 
"into" appears to have been crossed out and replaced by the 
word "above" in that phrase.  During the later treatment 
that day he stated that he had fainted and had pain in the 
groin.  He denied any injuries.  On examination, he had a 
normal penis and testicles except for marked subjective 
tenderness on even gentle examination of the right epididymis 
and testis.  No hernia was evidenced and there was no 
reference to any injury in service. 

The veteran was seen several more times in April 1965 for 
complaints of testicular pain.  There was no objective 
evidence of disease preventing him from performing his 
duties.  He was referred for a psychiatric evaluation 
regarding these complaints.  That evaluation determined that 
no psychiatric disease was found.  The examiner related that 
possibly it may be tension on his testicles from some muscle 
spasm, as he related a history of a fall on his back.  

During a May 1965 separation examination, the veteran was 
evaluated, but not admitted to the hospital.  The report of 
medical history indicated that the veteran had pain in the 
right testicle and surrounding area; and that he had been 
injured about three years before by a blow to the testicle 
and since that time he had constant dull testicular pain.  He 
reported that the pain was aggravated by marching.  On 
examination the testicles were normal in size.  The 
epididymis was not enlarged.  There were no nodules along the 
vas or  epididymis.  The right epididymis and testicle were 
tender in general with no particular localized tenderness.   
The tenderness seemed to vary on different occasions and if 
the veteran's attention was diverted he did not complain too 
markedly.  It was noted that General Surgery had evaluated 
his problem and it was their opinion that he had no hernia or 
other demonstrable cause for his right testicular pain.  No 
injury in service was noted.  The diagnosis was pain 
referable to the male genital organs, right orchialgia, 
etiology undetermined, moderate, unchanged.  The separation 
examination report indicated that this was not incurred in 
the line of duty, and preexisted service.  

Shortly after service, private medical records from 
Presbyterian hospital show that in August 1965 the veteran 
was treated for complaints of scrotal pain.  It was noted 
that was no relevant past history, except that he was 
confined to a hospital for several weeks for the same scrotal 
pain 2 years earlier.  There was no reference to any problems 
in service.  It was also reported that the pain began 4 years 
earlier.  On examination of the right testes and epididymis, 
there was no abnormality of the testes, but there was an 
induration and swelling of the lowermost portion of the right 
epididymis.  The record shows that he was diagnosed at that 
time with right chronic epididymitis, for which he underwent 
right epididymectomy of the lower part of the epididymis.  
The veteran was again hospitalized and underwent further 
removal of the epididymis in November 1966, at Mount Sinai 
Hospital.  It was noted that the veteran had persistent 
discomfort in the right side of the scrotum for the past 7 
years, following an injury to his scrotum.  In April 1967 the 
veteran was diagnosed with an atrophic right testicle, and 
underwent orchiectomy to remove the testicle and a portion of 
cord.

During an August 1966 VA examination the veteran reported 
that he had been kicked in the groin in 1960 or 1961 during a 
fight, and was in a private hospital for three or four weeks 
until released after the swelling went down.  The veteran 
related that the swelling went down, but the pain in the 
right side of his scrotum continued.  He stated that the 
training in service aggravated the condition.  He also 
reported that a local anesthetic given in treatment during 
service caused great pain and aggravation of pain.  He 
reported complaints of pain on standing, walking, or pivoting 
to the left on his right foot.  He had aches most of the time 
in the groin.  Examination revealed the right testicle to be 
the same size as the left and they were both of normal size.  
Palpation of the right testicle seemed to be very painful and 
very tender.  Normal globular contour and consistency were 
present.  A surgical scar from removal of the epididymis was 
noted.  The diagnoses were post operative residuals of 
removal of epididymis, right testicle, because of injury; and 
acute orchitis of the right testicle.  No relationship to 
service was indicated.  

In a private medical record dated in May 1977, the examiner 
noted that the veteran had a right inguinal hernia repair in 
March 1975, and presently had a recurrent hernia.

Private medical records show that in January 1986 the veteran 
reported complaints of recurrent attacks of pain in the left 
scrotum.  Examination revealed a freely movable left 
testicle.  The veteran underwent exploratory surgery, which 
found no abnormality of the left testicle, epididymis or 
lower spermatic cord, except that the testicle was unattached 
and freely movable.  A left orchidopexy was performed with 
fixation of the testicle to the inner scrotal wall.  The 
report noted that the veteran had some postoperative pain and 
discomfort, but no complications of the procedure.  The 
diagnosis was torsion of the left testicle. 

A July 1988 private medical report of sonogram of the left 
testicle recorded that the left side of the testicle appeared 
normal in size and shape, with no evidence of hydrocele or 
epididymitis.  There was evidence of a cyst within the left 
testicle. 

In an undated medical statement received in December 1996 
from Francis Mann, M.D., Dr. Mann noted that the veteran had 
previously undergone right orchiectomy in 1967, and left 
orchiectomy in October 1988; and that the veteran presently 
had a post-surgical testosterone insufficiency.  

During a June 1993 hearing, the veteran testified regarding 
his left and right testicle claims.  He testified that he had 
been kicked in the groin before service and sustained gradual 
atrophy of the right testicle.  He testified that when being 
examined on entering service, he did not disclose that he was 
having pain.  He testified that after being treated in 
service with an injection into the right testicle, he went 
into shock, and the injection aggravated his preexisting 
condition.  He related his subsequent medical history, 
including relevant treatment after service for left and right 
testicular disorders.  

During a January 1997 VA examination, the veteran recounted 
the history of his original injury before service.  He also 
reported that during service a physician treated him by 
injection of Lidocaine into the testicle itself.  He reported 
that this caused him to go into shock due to intense pain 
after the injection.  He reported that after service, a right 
epididymectomy was performed, followed one year later by a 
complete removal of the severely atrophied right testicle.  
The remaining left testicle was compromised with a torsion 
problem on several occasions in 1986, which led to an 
emergency orchidectomy in 1987.  After examination the report 
contains diagnoses of 1) history of scrotal trauma from 
karate kick in 1960; 2) painful right testicle in basic 
training in the Air Force in 1965 and history of injection of 
anesthetic agent into or near the right testicle; 3) status 
post right epididymectomy in 1960 for status post 
orchidectomy of atrophic testicle in 1961; 4) history of left 
testicle torsion and eventual orchidectomy 1986 and 1987; and 
5) status post right inguinal hernia repair. 

The veteran is seeking service connection for residuals of 
injury to the right testicle, and for status post left 
testicle torsion and eventual orchiectomy; both of which he 
claims are related to his period of active service.  The 
veteran claims that as a result of an injection of anesthesia 
into the right testicle during service, that a preexisting 
right testicle condition was aggravated, leading ultimately 
to the removal of both testes.

Orchitis of the Right Testicle

The Board finds that the records discussed above provide 
clear and unmistakable evidence that the veteran's right 
testicle disorder existed prior to service and that it did 
not increase in severity in any permanent manner during 
service.  The Board notes that the veteran has asserted that 
he was injured when anesthesia was injected into the right 
testicle during service.  However, a thorough review of the 
medical records from service do not indicate that his 
complaints began with that treatment or that there was an 
increase in severity of the disorder during service.  On the 
contrary, the record shows that that anesthesia treatment was 
provided in an attempt to ameliorate existing painful 
symptoms from the veteran's preexisting right testicular 
disorder.  

Furthermore, the record does not contain competent evidence 
that the preexisting right testicular disorder increased in 
severity due to that treatment in April 1965, or to any 
incident of service, including a reported fall in March 1965.  
On the contrary, when first seen early in March 1965 for pain 
to the testicles, the veteran reported that the condition 
existed prior to service.  Although he reported that he fell 
down some stairs three days before and had pain to the right 
testicle, he also reported that he had been hospitalized 
three years before with an enlarged painful testicle due to 
injury, with pain since.  The impression at that time was 
mild right epididymitis.  When asked about the history of his 
present testicular pain in March and April 1965, the veteran 
consistently reported a long history of continuous pain since 
an injury before service in 1961.  When examined early in 
April 1965, he reported that the discomfort persisted since 
his initial injury.  The examiner noted that the veteran had 
a mild problem and was over emphasizing his difficulties.  
When examined in May 1965, the diagnosis was that the 
symptoms referable to the right orchialgia were of 
undetermined etiology, moderate and unchanged.  The records 
clearly reflect that the veteran's complaints were related 
back to an injury before service and no other physical basis 
for his complaints has been demonstrated by competent medical 
evidence.  Indeed, the veteran has testified that at the time 
of his initial examination for service he was experiencing 
pain, but did not report it  Moreover, the medical evidence 
during service does not show any physical findings 
constituting an actual increase in the preexisting disorder.  
Treatment reports in April 1965 consistently note that there 
was no objective evidence of disease, definite physical 
findings, or physical pathology found. 

Furthermore, when treated soon after service in August 1965, 
the veteran indicated that his scrotal pain began about four 
years before (prior to service), and that since then the pain 
had been mild to moderate, coming on and off; but that lately 
pain was severe.  Thus at that time, concurrent with 
treatment for pain in the right scrotum, the veteran himself 
related the pain symptoms to his pre-service condition, and 
not to any incident of service.  The medical report provides 
no basis to conclude that there had been any permanent 
increase in severity during or due to service.  Private 
medical records dated in November 1966 again refer to the 
veteran's pre-service history with no finding or indication 
that the disorder increased in severity during service.  The 
veteran himself testified in June 1993 that since being 
kicked in the groin before service he had sustained gradual 
atrophy of the right testicle thereafter.  

In addition, none of the remaining records of treatment or 
examination after service contain evidence showing any 
permanent increase occurred during service.  The June 1966 VA 
examination report noted the veteran's complaints that 
training in service aggravated the preexisting condition.  
However, that report contains a diagnosis that indicates a 
nexus with the pre-service injury and makes no reference to 
any incident of service.  During the January 1997 VA 
examination, the veteran again reported that his preexisting 
right testicle condition was aggravated by injection of 
Lidocaine into the testicle.  The report contains diagnoses 
including "painful right testicle in basic training... and 
history of injection of anesthetic agent into or near the 
right testicle."  The diagnoses also included history of 
scrotal trauma from a karate kick in 1960.  However, the 
report does not provide evidence of a nexus to show that the 
veteran's preexisting right testicle disorder was aggravated 
or increased in severity during service.  

On the basis of the foregoing, the Board finds that the 
veteran's preexisting right testicle disorder did not 
increase in severity during service.  The Board notes in this 
regard, that to the extent that his pre-existing right 
testicular disorder may have become temporarily symptomatic 
during service, temporary flare-ups are not sufficient to be 
considered aggravation in service.  See Hunt v. Derwinski, 1 
Vet. App. 292, 197 (1991).  No competent medical evidence has 
been presented to show that the veteran's pre-service right 
testicle disorder increased in severity during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a).  This "presumption of aggravation" 
applies only when pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  In the instant case, no actual increase in 
disability was shown during service and there is no competent 
medical evidence that the veteran's right testicular disorder 
was aggravated during service.  Therefore, the Board 
determines that the veteran has failed to meet his initial 
burden of submitting evidence of a well-grounded claim for 
entitlement to service connection for orchitis of the right 
testicle, and the claim must be denied on that basis.  

Status Post Left Testicle Torsion and Eventual Orchiectomy

The Board finds that the veteran's claim of entitlement to 
service connection for status post left testicle torsion and 
eventual orchiectomy is not well grounded.  In this regard, 
there is no evidence of a left testicular disorder during 
service.  Although service medical records contain some 
references to complaints of testicular pain and pain to the 
testicles, generally the complaints were associated with the 
right testicle, and the specific clinical findings and 
diagnoses were related solely to the right testicle.  
Moreover, contemporaneous with his inservice treatment, the 
veteran did not relate any symptomatology of the left 
testicle, only the right.  During his May 1965 separation 
examination, the veteran reported no complaints referable to 
a left testicle disorder, and on examination, no abnormal 
findings were made referable to the left testicle.   

The report of an August 1966 VA examination shows no 
complaints regarding the left testicle, and the examiner 
noted that the left testicle was normal.

There are a number of medical records from August 1965 
through December 1996 showing treatment for various 
complaints and disorders.  However, the first clinical 
evidence of a left testicle disorder is contained in clinical 
records in 1986, many years after service.  Moreover, there 
is no medical opinion of record suggesting that the veteran's 
left testicular disorder is etiologically related to service 
in any way.  As such, there is no linkage between the 
veteran's left testicular disorder and his period of active 
service, and the claim is not well grounded.  

Conclusion

The only evidence which is put forward to establish that the 
veteran currently has a right or left testicular disorder 
that is related to service is the veteran's own contentions.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, while competent to provide an account of symptoms, 
are not qualified to offer evidence which requires medical 
knowledge, such as a diagnosis or opinion as to the cause of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the Board cannot accept as competent evidence 
the veteran's contention that either his orchitis of the 
right testicle or his status post left testicle torsion and 
eventual orchiectomy have a nexus with service.

As the duty to assist is not triggered here by the submission 
of well-grounded claim, the Board finds that VA has no 
further obligation to develop these claims.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

In reaching these determinations, the Board recognizes that 
these two issues on appeal are being disposed of in a manner 
that differs from that employed by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's  claims for 
service connection for orchitis of the right testicle, or for 
status post left testicle torsion and eventual orchiectomy.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for these benefits.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Service connection for orchitis of the right testicle is 
denied.

The claim for service connection for status post left 
testicle torsion and eventual orchiectomy is denied.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

